—Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered November 1, 1993, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant received his agreed-upon sentence, and may not now complain of its excessiveness (see, People v Kazepis, 101 AD2d 816). The defendant’s challenges to the restitution provision of his sentence are unpreserved for appellate review *438(see, CPL 470.05 [2]) and, in any event, without merit considering that the restitution ordered was a condition of the defendant’s plea of guilty (see, e.g., People v Lugo, 191 AD2d 648; People v Moore, 176 AD2d 968; cf, People v Cisco, 208 AD2d 643).
Appellate review of the remaining issue raised by the defendant was effectively waived by him as part of his plea agreement (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Rosenblatt, J. P., O’Brien, Pizzuto and Goldstein, JJ., concur.